Citation Nr: 1519157	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A brief discussion of the procedural history is warranted to clarify the issues on appeal.

A September 2010 rating decision, in pertinent part, denied service connection for a bilateral ankle disability.  The Veteran submitted a notice of disagreement (NOD) in November 2010, but only as to the issue of service connection for a left ankle disorder.  The RO issued a statement of the case (SOC) in July 2013, and the Veteran perfected his appeal as to the issue of service connection for a left ankle disorder by submitting a VA Form 9 (Substantive Appeal) in August 2013.  

As concerning his right ankle, in January 2011 the Veteran submitted a letter from his VA treating podiatrist concerning the relationship between his current right ankle pathology and his active service.  The RO treated this submission as a claim to reopen and, in a March 2014 rating decision, reopened the claim and denied it on the merits.  However, because new and material evidence was received within one year of the September 2010 rating decision, that decision was not final, and new and material evidence was not required to reopen the claim.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Subsequently, in March 2015, the Veteran filed an NOD with regard to the RO's denial of service connection for a right ankle disorder.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (concerning the requirements for filing a timely NOD).  The RO has not, as yet, addressed this claim in a statement of the case (SOC).  See id.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue has been added to the appeal and characterized as above.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A left ankle disability is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

As service connection for a left ankle disability has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, post-service VA treatment records reflect a diagnosis of chronic ankle arthralgia with instability.  See, e.g., May 2009 VA Physical Rehabilitation Consultation (noting that the Veteran has "marked instability of both ankles"); June 2009 VA Podiatry Outpatient Note (diagnosing "[c]hronic ankle arthralgia" with "possible overlying neuritis").  Accordingly, a current disability has been established.  See 38 C.F.R. § 3.303; Davidson, 581 F.3d 1313.

As to an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's complete service treatment records (STRs) are unavailable.  See August 2010 Formal Finding of Unavailability.  See also O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (where there a Veteran's service treatment records are unavailable through no fault of his own, there is a heightened duty to assist in developing a claim, to provide reasons or bases for any adverse decision rendered without the benefit of these records, and to consider the benefit-of-the-doubt doctrine).  However, the Veteran submitted copies of several documents, including his April 1977 Report of Medical History in which he reported twisting his ankle during his active service and stated that his "legs give out on [him]."  

Furthermore, in statements submitted during the pendency of this claim, the Veteran reported that he injured his left ankle jumping over a ditch during boot camp in April 1977.  See November 2010 NOD.  He stated that he was taken that he was taken to the hospital at the time, and was diagnosed with ankle sprain.  Id.  Since that time, he maintains that he has experienced continued pain and swelling.  Id.  

The Board notes that the Veteran is competent to report that he injured his left ankle during active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.  Here, the Veteran is also competent to report experiencing continuing symptomatology during and since his active service, as such symptoms as ankle pain, swelling, tenderness, instability, and limitation of motion are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Board additionally finds these competent statements of continuing ankle symptomatology since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Veteran's VA treating podiatrist, as well as a VA physician assistant, found his ankle pathology to be related to a prior traumatic injury, and a review of his VA treatment records reflects that the only ankle injury he reported during the course of VA treatment was the in-service sprain.  See June 2009 VA Podiatry Outpatient Note (noting the Veteran's history of an in-service injury to his ankles); November 2009 Primary Care Physician Assistant Note (stating that "[i]t is my medical opinion that the initial injury contributed to this present musculoskeletal disorders," including his ankle pathology); January 2010 VA Podiatry Outpatient Note (noting that the Veteran's "ankle troubles" are "all related to an old injury").  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Further, the Veteran's assertions are bolstered by the above-mentioned STR, which is contemporaneous evidence of injury to his ankles.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran was afforded a VA joints examination in May 2010.  The VA examiner noted the Veteran's reported history of bilateral ankle injuries during his active service, which have resulted in continuous, increasing symptomatology, including pain, instability, stiffness, giving way, incoordination, decreased speed of joint motion, swelling, tenderness, and weekly flare ups.  Following an examination of the Veteran and a review of the available medical history, the examiner diagnosed "bilateral ankle sprains, mild to moderate." As to etiology, the examiner opined that the ankle disability was less likely than not related to active service, reasoning that, although "[t]he bilateral ankle injuries have a basis for injuries in the service per the Veteran's reports," there are no "contemporary medical records of the reported injuries to corroborate service connection."  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiners' opinion as to the etiology of the Veteran's left ankle disability, as the opinion is based solely upon the absence of contemporaneous medical evidence confirming the Veteran's claimed in-service injury, and fails to adequately address the Veteran's competent and credible lay statements as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing left ankle pathology since service or to reconcile these complaints with his ultimate conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, this opinion improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there is no nexus between the Veteran's current left ankle disability and his military service, without addressing competent evidence of continuing symptoms since the injury during service.  See Dalton, 21 Vet. App. at 39-40.  The May 2010 medical opinion is thus inadequate, and cannot form the basis for a denial of entitlement to service connection.  

Notwithstanding the lack of an adequate VA examination report to consider the etiology of the Veteran's left ankle disability, the Board finds that the evidence supports a finding that the Veteran's left ankle disability is related to his in-service injury.  In this regard, as noted, there is medical evidence diagnosing a current left ankle disorder; there is competent and credible evidence of incurrence of an injury during service; and there is credible lay and medical evidence relating the injury incurred in service to the current diagnosis.  Accordingly, the Board finds that service connection for a left ankle disability is warranted.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for a left ankle disorder is granted.


REMAND

As noted above, the Veteran submitted a timely notice of disagreement (NOD) in March 2015 regarding the issue of entitlement to service connection for a right ankle disability.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  The RO has neither acknowledged receipt of the NOD nor issued a statement of the case (SOC).  Accordingly, the appeal of the denial of service connection for the right ankle disorder must be remanded so that the RO may provide him with an SOC on this issue.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29, 19.30 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After issuance of the SOC, if the Veteran remains dissatisfied with the outcome of this issue, he must file a timely substantive appeal (VA Form 9 or an equivalent statement) in order for the appeal to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case addressing the issue of entitlement to service connection for a right ankle disorder.  Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


